Citation Nr: 1702686	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to March 29, 2011 and in excess of 70 percent disabling thereafter.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to service connection for a Gulf War undiagnosed illness or medically unexplained chronic multi symptom illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to September 1985 and from November 1990 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010, January 2011, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in August 2016; the hearing transcript has been associated with the file and has been reviewed.  

The issue of entitlement to service connection for a Gulf War undiagnosed illness or medically unexplained chronic multi symptom illness being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At her August 2016 Board hearing, prior to the promulgation of a decision in the matters, the Veteran submitted a request to withdraw her appeal on the issue of entitlement to an increased rating for PTSD and entitlement to TDIU; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to service connection for increased rating for PTSD and entitlement to TDIU; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In August 2016, the Veteran indicated at her Board hearing that she wished to withdraw her claim for entitlement to an increased rating for PTSD and entitlement to TDIU.  She also submitted her request in writing at the hearing.  As the Veteran has withdrawn her appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.



ORDER

The appeal in the matter of entitlement to an evaluation in excess of 30 percent disabling for PTSD prior to March 29, 2011 and in excess of 70 percent disabling thereafter is dismissed.

The appeal in the matter of entitlement to TDIU is dismissed.


REMAND

Although the Board regrets the additional delay in this case, a remand is needed to ensure that there is a complete record upon which to decide the Veteran's claim.

At her August 2016 Board hearing the Veteran testified she has fatigue, headaches, and muscle and joint weakness and pain, all of which she opined could be symptoms of an illness caused by her Gulf War service.  She also indicated she was scheduled for an appointment at the VA the following month to undergo additional testing to attempt to find the cause of her fatigue.

In October 2010 the Veteran was afforded a VA examination to obtain an opinion as to whether she has an undiagnosed illness or a medically unexplained chronic multi symptom illness.  The examiner discussed her left shoulder pain, rash, hair loss, dysmenorrhea, and fatigue.  With respect to her reported fatigue he opined only that it "may be a symptom of [PTSD]."  The Board finds a new VA examination is warranted to consider the additional symptoms now reported by the Veteran and to obtain an opinion as to whether it is at least as likely as not that she has an undiagnosed illness or a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, to include chronic fatigue syndrome and fibromyalgia.

Also, the Veteran indicated are her Board hearing that she intended to submit private treatment records, and the record was held open at her request to allow her time to submit those records.  However, the Board notes that no private treatment records have been associated with her file since that time nor have any medical release forms been added that would allow the VA to obtain the records on her behalf.

On remand, the Veteran's VA treatment records since March 2016 should be obtained and she should be allowed further opportunity to provide private treatment records or authorization forms for the VA to obtain those records for her.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all VA treatment records from March 2016 to present.

2. Request that the Veteran submit or identify and provide authorization for VA to obtain any relevant private treatment records.  After securing proper authorization from the Veteran, obtain and associate with the claims folder any relevant private treatment records identified by the Veteran that have not already been associated with the claims file.

3. Thereafter, arrange for the Veteran to undergo a new VA examination. The examiner should discuss all of the Veteran's reported symptoms and opine whether it is at least as likely as not that the Veteran has an undiagnosed illness or a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, to include chronic fatigue syndrome and fibromyalgia

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


